Pee Ctjbiam.
Plaintiff recovered a verdict for the sum of $8,200 for personal injuries suffered by reason of the negligence of defendant. On defendant’s motion for a new trial the trial -court ordered a reduction thereof to $6,500 as a condition to a denial of the motion. Plaintiff accepted the reduction, and defendant appealed from the order denying a new trial. The only question presented by the appeal is whether the damages as -reduced are so excessive as to justify this court in ordering -a further reduction or granting a new trial. A careful examination of the evidence leads to a negative answer. The trial court was confronted with the plaintiff, and with full opportunity of measuring the extent of bis injuries fixed his compensation at $6,590. We find no sufficient reason for disapproving that conclusion. A discussion of the evidence would add nothing of value and we refrain. The nature and character of the injuries are in dispute, the dispute being that usually found in such cases.
Order affirmed.